Citation Nr: 1718610	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his December 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in August 2013.  At that time, he indicated that he did not wish to testify.  Therefore, the Veteran's hearing request is withdrawn.

This case was previously before the Board in November 2013 and March 2017 and was remanded each time for further development.  Unfortunately, the Agency of Original Jurisdiction (AOJ) failed to comply with the Board's March 2017 remand orders before returning this appeal to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's March 2017 remand ordered the AOJ to do four things before returning this case to the Board, summarized as follows: Identify and obtain any outstanding relevant medical records; obtain an addendum VA medical opinion; conduct any further development as warranted; and readjudicate the Veteran's claim.  The claims file, returned to the Board less than two months after the March 2017 remand, contains no evidence that any of these actions have been performed.  This clearly fails to comply with the requirements of Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, return the claims file to the examiner who performed the February 2016 VA examination for a complete review of the claims file and an addendum opinion.  Based on a review of the record, to specifically include the February 2016 VA examination report, the examiner should opine as to whether the Veteran's acquired psychiatric disabilities, to include dysthymia, are at least as likely as not (50 percent or better probability) related to the Veteran's active service.  

In forming the opinion, the examiner should specifically consider the Veteran's (1) report of medical history at separation in August 1976 that he had a history of nervous trouble of any sort; (2) report of medical history in an October 1982 reserve record that he denied a history of nervous trouble of any sort and normal psychiatric evaluation at that same time; (3) and records of a November to December 1982 hospitalization for anxiety disorder, alcohol abuse, and dependent personality disorder.

If the examiner provides the same opinion as previously, he is asked to explain the reasoning for his conclusion that the depression experienced by the Veteran now is not the same as that reported and/or experienced in August 1976.

The supporting rationale for all opinions expressed must be provided. 

If the February 2016 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested opinion and supporting rationale.  Another VA examination should only be performed if deemed necessary by the examiner providing the requested opinion.

3.  Then, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




